I concur in the judgment. The title of the act here involved refers to and copies the title of the act which it proposes to amend, and the said title of the act to be amended clearly expresses a definite subject; therefore, the title of the amendatory act would have been good without any reference to sections of the act to be amended, and the general reference which is made therein to sections is of no consequence. Upon the subject of "Revision," the case is not at all within Lewis v.Dunne, 134 Cal. 291.1 In that case the title involved commenced with the words "An act to revise." It appeared on the face of the act that it was the result of an act to create a commission "for the revision and reforming of the law"; and the body of the act, with the varied forms of changes made therein, showed that it was in fact what it was formally declared to be, a revision.
1 86 Am. St. Rep. 257, and note.